                          UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

 In re:                                             Case No. 19-61936-tmr7

 Richard Larry Lacey,                               NOTICE OF MOTION FOR SUMMARY
                                                    ORDER DENYING DEBTOR’S MOTION
                Debtor.                             TO DISMISS INVOLUNTARY PETITION

        Petitioning Creditors in the Involuntary Bankruptcy Estate of Richard Larry Lacey filed a
Motion for Summary Order Denying Debtor’s Motion to Dismiss Involuntary Petition. A copy
of the motion is attached.

        If you oppose the proposed course of action or relief sought in this motion, you must file
a written objection with the bankruptcy court no later than 14 days after the date listed in the
certificate of service below. If you do not file an objection, the court may grant the motion
without further notice or hearing. Your objection must set forth the specific grounds for
objection and your relation to the case. The objection must be received by the Clerk of Court at
405 E. 8th Ave #2600, Eugene, OR 97401 by the deadline specified above or it may not be
considered. You must also serve the objection on Keith Y. Boyd, 724 S. Central Ave., Suite 106,
Medford, OR 97501; (541) 973-2422 within that same time. If the court sets a hearing, you will
receive a separate notice listing the hearing date, time, and other relevant information.

                                              THE LAW OFFICES OF KEITH Y. BOYD


                                              By:     /s/ Keith Y. Boyd
                                                      Keith Y. Boyd, OSB #760701
                                                              Of Attorneys for Petitioning
                                                              Creditors

       On November 8, 2019 I served copies of the above notice on: debtor, trustee, U.S.
Trustee, and their respective attorneys, and parties requesting notice. A copy of the service list is
attached to the original notice filed with the court.

                                              /s/ Melissa A. Arnold
                                              Melissa A. Arnold, ACP
                                              Paralegal




NOTICE OF MOTION FOR SUMMARY ORDER DENYING DEBTOR’S MOTION TO
DISMISS INVOLUNTARY PETITION - Page 1 of 1



                       Case 19-61936-tmr7         Doc 40     Filed 11/08/19
Keith Y. Boyd, OSB #760701
keith@boydlegal.net
The Law Offices of Keith Y. Boyd
724 S. Central Ave., Suite 106
Medford, OR 97501
Telephone: (541) 973-2422
Facsimile: (541) 973-2426
       Of Attorneys for Petitioning Creditors




                            UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

 In re:                                              Case No. 19-61936-tmr7

 Richard Larry Lacey,                               MOTION FOR SUMMARY ORDER
                                                    DENYING DEBTOR’S MOTION TO
                                                    DISMISS INVOLUNTARY PETITION
                          Debtor.

          Under 11 U.S.C. § 303(b)(1), FRBP 9014(c), and FRBP 7056, Petitioning Creditors, by

and through their attorneys, The Law Offices of Keith Y. Boyd, move the court for a summary

order denying the debtor’s Motion to Dismiss this case. This Motion is based on the files and

records of this case.

                                    POINTS AND AUTHORITIES

          On July 11, 2019, the debtor filed his Motion to Dismiss (Doc. 5) alleging that the

Involuntary Petition herein was filed by only one creditor, and that the debtor had more than 12

creditors. Since then, 4 more creditors have joined as petitioning creditors herein. There now

being 3 or more petitioning creditors, and under 11 U.S.C. § 303(b)(1) the Motion to Dismiss

should be summarily denied. No facts other than the court record need be presented in support

of this Motion because the court record shows that the requisite number of petitioning creditors

have now joined.


MOTION FOR SUMMARY ORDER DENYING DEBTOR’S MOTION TO DISMISS
INVOLUNTARY PETITION - Page 1 of 2

                         Case 19-61936-tmr7        Doc 40    Filed 11/08/19
      WHEREFORE, Petitioning Creditors move for an order denying debtor’s Motion to

Dismiss.

      DATED this 8th day of November, 2019.

                                        THE LAW OFFICES OF KEITH Y. BOYD

                                        By:      /s/ Keith Y. Boyd
                                                 Keith Y. Boyd, OSB #760701
                                                       Of Attorneys for Petitioning Creditors




MOTION FOR SUMMARY ORDER DENYING DEBTOR’S MOTION TO DISMISS
INVOLUNTARY PETITION - Page 2 of 2

                   Case 19-61936-tmr7         Doc 40   Filed 11/08/19
In re Richard Larry Lacey
Case No. 19-61936-tmr7


     SERVICE LIST FOR NOTICE OF MOTION FOR SUMMARY ORDER DENYING
           DEBTOR’S MOTION TO DISMISS INVOLUNTARY PETITION

via Electronic Service:

KEITH Y BOYD ecf@boydlegal.net, arnold@boydlegal.net
LOUIS L. KURTZ tammy@llkpc.com
US Trustee, Eugene USTPRegion18.EG.ECF@usdoj.gov


via Manual Service:

Richard Larry Lacey
POB 422
Weiser, ID 83672




                      Case 19-61936-tmr7   Doc 40   Filed 11/08/19
